Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 1 of 13 Page ID #:1




  1
      Robert V. Prongay (#270796)
      (rprongay@glancylaw.com)
  2   (info@glancylaw.com)
  3
      Natalie S. Pang (#305886)
      GLANCY PRONGAY & MURRAY LLP
  4   1925 Century Park East, Suite 2100
  5   Los Angeles, California 90067
      Telephone: (310) 201-9150
  6

  7 Michael A. Rose
      (MR@hachroselaw.com)
  8 Kathryn A. Hettler

  9 (KH@hrsclaw.com)
      HACH ROSE SCHIRRIPA &
 10 CHEVERIE LLP

 11 112 Madison Avenue, 10th Floor
      New York, New York 10016
 12 Telephone: (212) 213-8311

 13
      Larry Nussbaum
 14 (larry@nlginjury.com)

 15 NUSSBAUM LAW GROUP P.C.
      76 Canal Street, 4th Floor
 16 Boston, Massachusetts 02114

 17 Telephone: (857) 245-9853

 18 Counsel for Plaintiff

 19                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 20

 21 TIFFANY WELLS,                          Case No.:

 22                         Plaintiff,      COMPLAINT FOR:
 23         v.                              1)    Libel;
                                            2)    Intentional Infliction of Emotional
 24 MELISSA V. JEFFERSON,                   Distress; and
 25                                         3)    False Light Invasion of Privacy
                            Defendant.
 26                                         JURY TRIAL DEMANDED
 27

 28
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 2 of 13 Page ID #:2




  1          Plaintiff Tiffany Wells (“Plaintiff” or “Ms. Wells”), by and through her
  2 undersigned attorneys, complaining of Defendant Melissa V. Jefferson a/k/a Lizzo

  3 (“Defendant” or “Lizzo”), brings this action for libel, intentional infliction of

  4 emotional distress, and false light invasion of privacy. Upon information and belief,

  5 Plaintiff hereby alleges as follows:

  6 I.       JURISDICTION AND VENUE
  7          1.       This Court has diversity question jurisdiction under 28 U.S.C. § 1332
  8 because the matter in controversy exceeds the sum or value of $75,000, and Plaintiff

  9 and Defendant are residents of different states.

 10          2.       Venue is proper in this Court under 28 U.S.C. § 1391 because
 11 Defendant resides in this judicial district.

 12 II.      PARTIES
 13       Plaintiff
 14          3.       Plaintiff Tiffany Wells is a 27-year-old female.    Ms. Wells began
 15 working as courier for Postmates in approximately March 2019.            Following the
 16 events described herein, Ms. Wells ceased working for Postmates on or about

 17 September 17, 2019. During all relevant times hereinafter mentioned, Ms. Wells

 18 was and still is a resident of the State of Massachusetts, County of Suffolk.

 19          Defendant
 20          4.       Defendant Melissa V. Jefferson, known professionally as “Lizzo,” is an
 21 American singer, songwriter, rapper, and actress.             In 2019, Lizzo attained
 22 mainstream success with the release of her third studio album. To date, Lizzo has

 23 over one million followers on Twitter and approximately 5.5 million followers on

 24 Instagram. Lizzo is a resident of the State of California, County of Los Angeles.

 25 III.     SUBSTANTIVE ALLEGATIONS
 26          Plaintiff’s Background
 27          5.       Upon graduating high school, Ms. Wells immediately joined the work
 28 force. From age eighteen until present day, Ms. Wells has held various customer

                                                   1
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 3 of 13 Page ID #:3




  1 service-related jobs.       Indeed, Ms. Wells is a very perseverant and hard-working
  2 individual, at times, working three different jobs at once.            Throughout her
  3 employment, Ms. Wells received various recognitions, including an award for

  4 quality of service.

  5         6.    With regards to her employment, Ms. Wells amicably left each position
  6 she held. Either Ms. Wells left to seek a better opportunity, or her position was

  7 eliminated altogether. In fact, Ms. Wells began working as courier for Postmates in

  8 approximately March 2019 after she was laid off from her previous job. Following

  9 the events described herein, Ms. Wells ceased working for Postmates on or about

 10 September 17, 2019.

 11         What is Postmates?
 12         7.    Postmates is an American logistics company that works by connecting
 13 customers with couriers (i.e. a Postmate) who make deliveries for a huge variety of

 14 local businesses. Using the Postmates application (“app”), one can place an order

 15 for items ranging from food, alcohol, groceries, and more. A Postmate receives an

 16 order notification on their mobile device, then picks up the order and delivers it

 17 directly to the customer within minutes.

 18         8.     When the Postmate arrives at the delivery address, the customer
                                                                                            1
 19 receives a notification of their arrival in their Postmates app and a push notification

 20 is sent to the customer’s device. According to Postmates’ policies, if a Postmate is

 21 unable to locate the customer, or is having difficulties entering the customer’s

 22 building, the Postmate will call or text the customer at the number the customer
                            2
 23 provided at checkout.        A Postmate will wait at the delivery address and attempt to
 24
      1
 25
        A push notification is an automated message sent by an application to a user when
      the application is not open.
 26   2
     Postmates. What should I do if I missed my delivery?
 27 https://support.postmates.com/buyer/articles/115002481648-article-What-should-I-
    do-if-I-missed-my-delivery- (last accessed September 27, 2019).
 28

                                                  2
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 4 of 13 Page ID #:4




                                                          3
  1 get ahold of the customer for of five minutes.            If the Postmate is unable to get in
  2 touch with the customer after five minutes, the Postmate is to leave the location and
                                       4
  3 move on to their next delivery.

  4             9.    A Postmate is paid for each completed pickup and delivery.              In
  5 addition, a Postmate receives compensation for each minute spent waiting in stores,

  6 as well as for the distance he or she has to travel between the pickup and drop-off

  7 locations. A Postmate also retains 100% of any customer tips received.

  8             Plaintiff’s Work as a Postmate and the September 16, 2019 Postmates
  9             Delivery
 10             10.   As mentioned above, Plaintiff began working as a courier for Postmates
                                           5
 11 in approximately March 2019.               From the time that Plaintiff began working as a
 12 Postmate until the time she was forced to quit, Plaintiff made approximately 450

 13 deliveries for Postmates.

 14             11.   On or about September 16, 2019, at approximately 7:14 p.m. Plaintiff
 15 received a delivery notification on her cellphone. The notification indicated that a

 16 food order was to be picked up from Luke’s Lobster and delivered to a Bonnie V. at

 17 200 Stuart Street in Boston, Massachusetts, which happens to be the location of the

 18 Revere Hotel.

 19             12.   Plaintiff proceeded to the Luke’s Lobster to pick up the order and
 20 promptly headed to 200 Stuart Street to complete the delivery.

 21             13.   When Plaintiff arrived at 200 Stuart Street (i.e. the Revere Hotel), she
 22 was unable to locate the customer. Although the customer had ordered delivery to

 23 the Revere Hotel, the customer did not provide a hotel room number.

 24

 25   3
          Id.
      4
 26       Id.
      5
 27    At or about this time, Plaintiff also began working as a courier for other food
      delivery services, including Uber EATS and Caviar.
 28

                                                     3
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 5 of 13 Page ID #:5




  1         14.   After canvassing the entrance to the hotel and the hotel lobby, Plaintiff,
  2 per Postmates policy, attempted to contact the customer via telephone.          Indeed,
  3 Plaintiff made multiple calls to the phone number that the customer provided to

  4 Postmates, yet each call went unanswered.

  5         15.   In a further attempt to contact the customer and complete the delivery,
  6 Plaintiff spoke with the hotel’s front desk agents. She inquired if anyone with the

  7 customer’s name was staying at the hotel. After she was informed that there was in

  8 fact no Bonnie V. staying at the hotel, Plaintiff went back outside where she lingered

  9 for five minutes before finally departing – as per Postmates policy.

 10         16.    In fact, from the time Plaintiff arrived at 200 Stuart Street from the
 11 time she departed, Plaintiff spent more than ten minutes trying to contact the

 12 customer. Indeed, Plaintiff went above and beyond Postmates’ requisite five-minute

 13 waiting period policy.

 14         The Aftermath of the September 16, 2019 Postmates Delivery
 15         17.   The next day, September 17, 2019, Plaintiff was barraged with text
 16 messages and phone calls from friends and family members informing her that

 17 Lizzo had posted Plaintiff’s name and photograph on Twitter, stating “Hey

 18 @Postmates this girl Tiffany W. stole my food she lucky I don’t fight no more.” A
                                                                     6
 19 copy of Lizzo’s original tweet is attached hereto as Exhibit A.

 20         18.   Plaintiff instantly put two and two together and realized that Lizzo must
 21 have been the customer that she was unable to deliver the food to the night before

 22 (i.e. Bonnie V.).

 23         19.   Plaintiff immediately logged in to her own Twitter account to confirm
 24 what her family and friends had been telling her. As a relatively private person,

 25 Plaintiff was shocked to find out that Lizzo had plastered her face on the Internet for

 26
      6
 27     Upon information and belief, Lizzo’s original September 16, 2019 tweet is posted
      in Pacific Standard Time (“PST”).
 28

                                               4
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 6 of 13 Page ID #:6




  1 all to see.       Plaintiff was even more shocked to find out that her picture was
  2 accompanied by text accusing her of being a thief.

  3           20.     Plaintiff continued to search Twitter and the Internet. She discovered
  4 that Lizzo’s tweet had been replied to by a plethora of individuals, including some

  5 of Lizzo’s purported loyal fans who threatened Plaintiff with acts of violence. One

  6 particular individual replied to Lizzo’s tweet with the following, “[m]e pulling up to

  7 Tiffany’s house and stomping on her ass bc she deprived my baby lizzo of her

  8 food,” yet another individual replied, “catch me in the streets tIFFANY.” The

  9 threatening tweets are attached hereto as Exhibit B.

 10           21.    Plaintiff also discovered that Lizzo had replied to a comment to her
 11 original tweet. Lizzo’s reply stated, “[n]aw the front desk told me she walked in,

 12 clocked it as delivered, then walked out with food in hand. Her phone never rang,

 13 Postmates couldn’t contact her either. She clearly knew what she was doing and I

 14 just don’t want someone else to get they shit stole too….” Lizzo’s reply tweet is

 15 attached hereto as Exhibit C.

 16           22.    Because of Lizzo’s tweets and in light of Lizzo’s influence and
 17 popularity, Plaintiff became fearful that someone may recognize her if she continued

 18 to deliver for Postmates. Given that Plaintiff was already the recipient of direct

 19 threats of violence, Plaintiff also feared for her physical safety. Unsure as to what

 20 an individual or group of individuals may do to cause her harm if she were to be

 21 recognized in public, Plaintiff was scared to leave her house and as a result was

 22 forced to stop delivering as a courier altogether – directly affecting her ability to
                      7
 23 earn a living.

 24           23.    Although Lizzo’s tweet was eventually removed from Twitter and
 25 Lizzo tweeted out an apology to Plaintiff, attached hereto as Exhibit D, as various

 26

 27
      7
          In addition to Postmates, Plaintiff ceased working for Uber Eats and Caviar.
 28

                                                  5
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 7 of 13 Page ID #:7




  1 media outlets pointed out, the damage had already been done. Lizzo’s tweet had

  2 been retweeted, replied to, and highly circulated by various mainstream media

  3 organizations, including but not limited to People, Rolling Stone and TMZ. To date,

  4 the TMZ article alone has 777 comments and has been shared 5,600 times on
                       8
  5 Facebook.

  6              24.       Moreover, as confirmed by TMZ, who reached out to Postmates for
  7 comment with regards to Lizzo’s tweet, Postmates denied any wrongdoing by

  8 Plaintiff.             A Postmates spokesperson informed TMZ that “[a]s soon as Lizzo
                                                                                      9
  9 reached out, we looked into the matter and quickly resolved the issue.”               TMZ was
 10 further told that “the company determined [Plaintiff] waited at least the required 5

 11 minutes and wasn’t able to reach the customer, so she moved on like she’s supposed
                 10
 12 to do.”

 13              25.       Notably, in her apology, Lizzo admitted to “putting [Plaintiff] on
                 11
 14 blast,”           and that by doing so, Lizzo “put [Plaintiff] in danger.” See Exhibit D.
 15 IV.          CAUSES OF ACTION
 16                                        FIRST CAUSE OF ACTION
 17                                                    LIBEL
 18              26.       Plaintiff repeats and re-alleges by reference each and every allegation
 19 contained in the above stated paragraphs, and incorporate the same herein as though

 20 fully set forth.

 21

 22   8
     TMZ, Lizzo’s Postmates Driver Says She’s Not a Food Thief and Now She’s
 23 Terrified, https://www.tmz.com/2019/09/23/lizzo-postmates-driver-humiliated-
    scared-thief-defamation/ (last accessed September 27, 2019).
 24   9
          Id.
 25   10
           Id.
 26   11
      According to various Internet sources, “putting someone on
 27 blast” means putting them in a situation that is either embarrassing or compromises
    their reputation.
 28

                                                       6
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 8 of 13 Page ID #:8




  1        27.    As reference above, and as attached hereto as Exhibits A and C, on or
  2 about September 16, 2019, Lizzo made and published to third-parties via Twitter the

  3 following false statements of or concerning Plaintiff:

  4               a. “Hey @Postmates this girl Tiffany W. stole my food she lucky I
  5                  don’t fight no more,” and
  6               b. “Naw the front desk told me she walked in, clocked it as delivered,
  7                  then walked out with food in hand.           Her phone never rang,
  8                  Postmates couldn’t contact her either. She clearly knew what she
  9                  was doing and I just don’t want someone else to get they shit stole
 10                  too….”
 11        28.    The above false statements are defamatory and are libelous on their
 12 face as they adversely affect Plaintiff’s reputation, expose Plaintiff to hatred,

 13 contempt, ridicule and obloquy, and have a tendency to injure Plaintiff in her

 14 occupation.

 15        29.    Lizzo’s publication of the false statements of or concerning Plaintiff to
 16 third-parties included, but was not limited to Lizzo’s roughly one million Twitter

 17 followers.

 18        30.    By tweeting false statements about Plaintiff, Lizzo knew or should have
 19 known that her false and defamatory statements would be republished over and over

 20 by third-parties. Indeed, Lizzo’s tweet was picked up and republished by various

 21 main stream media organizations, including but not limited to People, Rolling Stone

 22 and TMZ.

 23        31.    Lizzo lacked reasonable grounds for any belief in the truth of her
 24 statements and acted negligently in failing to determine the true facts because Lizzo

 25 tweeted the false statement of or concerning Plaintiff prior to or without first

 26 contacting Postmates in order to inquire as to the status of her delivery.

 27        32.    Lizzo acted with actual malice and reckless disregard for the truth when
 28 she tweeted the false statements of or concerning Plaintiff because Plaintiff made

                                                 7
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 9 of 13 Page ID #:9




  1 multiple, albeit unsuccessful, phone calls to the phone number associated with

  2 Lizzo’s Postmates order.      Moreover, Lizzo received a notification of Plaintiff’s
  3 arrival in her Postmates app and a push notification was sent to Lizzo’s mobile

  4 device.

  5        33.    Lizzo’s false statements constitute libel per se, as the statements accuse
  6 Plaintiff of the commission of a crime involving moral turpitude (i.e. theft). Lizzo’s

  7 false statements also impute to Plaintiff an unfitness to perform the duties associated

  8 with being a courier. Thus, Lizzo’s false statements of or concerning Plaintiff also

  9 prejudice Plaintiff in her profession or trade.

 10        34.    As a direct result of Lizzo’s actions, Plaintiff has suffered and
 11 continues to suffer substantial damage and loss, including, but not limited to, the

 12 loss future earnings, pain and suffering, emotional distress and trauma, fear of

 13 physical safety, insult, anguish, stress and anxiety, public ridicule, humiliation,

 14 indignity, damage and injury to her personal and professional reputation, and other

 15 incidental and consequential damages and expenses.

 16        35.    As a result of Lizzo’s conduct, Plaintiff is entitled to compensatory
 17 damages, punitive damages, pre- and post-judgment interest, attorneys’ fees and

 18 costs, and such other legal and equitable relief as this Court deems just and proper.

 19                               SECOND CAUSE OF ACTION
 20              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 21        36.    Plaintiff repeats and re-alleges by reference each and every allegation
 22 contained in the above stated paragraphs, and incorporate the same herein as though

 23 fully set forth.

 24        37.    By tweeting Plaintiff’s image, along with the defamatory statements
 25 and threatening comments of or concerning Plaintiff, Lizzo intended to inflict or

 26 recklessly disregarded for the probability of inflicting, emotional distress upon

 27 Plaintiff.

 28

                                                8
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 10 of 13 Page ID #:10




   1        38.    Lizzo’s conduct was extreme and outrageous in that she used her
   2 celebrity to publicly defame, disparage and threaten a private individual (i.e.

   3 Plaintiff), to roughly one million Twitter followers.

   4        39.    Lizzo’s conduct was also extreme and outrageous in that she lacked
   5 reasonable grounds for any belief in the truth of her statements and acted negligently

   6 in failing to determine the true facts because Lizzo tweeted the false statement of or

   7 concerning Plaintiff prior to or without first contacting Postmates in order to inquire

   8 as to the status of her delivery.

   9        40.    Lizzo acted with actual malice and reckless disregard for the truth when
  10 she tweeted the false statements of or concerning Plaintiff because Plaintiff made

  11 multiple, albeit unsuccessful, phone calls to the phone number associated with

  12 Lizzo’s Postmates order.      Moreover, Lizzo received a notification of Plaintiff’s
  13 arrival in her Postmates app and a push notification was sent to Lizzo’s mobile

  14 device.

  15        41.    As result of Lizzo’s extreme and outrageous conduct, Plaintiff suffered
  16 severe anxiety and emotional distress. Plaintiff, due to direct threats on her personal

  17 safety, was afraid for her well-being. Plaintiff was scared to leave her house and as

  18 a result, Plaintiff was forced to stop delivering as a courier altogether – directly

  19 affecting her ability to earn a living.

  20        42.    Lizzo’s actions offend against generally accepted standards of decency
  21 tolerated in a civil society. Any reasonable person directly threatened on a global

  22 platform by a celebrity and her avid followers would have suffered emotional

  23 distress and would have similarly reacted.

  24        43.    As a direct result of Lizzo’s actions, Plaintiff has suffered and
  25 continues to suffer substantial damage and loss, including, but not limited to, the

  26 loss future earnings, pain and suffering, emotional distress and trauma, fear of

  27 physical safety, insult, anguish, stress and anxiety, public ridicule, humiliation,

  28

                                                9
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 11 of 13 Page ID #:11




   1 indignity, damage and injury to her personal and professional reputation, and other

   2 incidental and consequential damages and expenses.

   3         44.    As a result of Lizzo’s conduct, Plaintiff is entitled to compensatory
   4 damages, punitive damages, pre- and post-judgment interest, attorneys’ fees and

   5 costs, and such other legal and equitable relief as this Court deems just and proper.

   6                                 THIRD CAUSE OF ACTION
   7                          FALSE LIGHT INVASION OF PRIVACY
   8         45.    Plaintiff repeats and re-alleges by reference each and every allegation
   9 contained in the above stated paragraphs, and incorporate the same herein as though

  10 fully set forth.

  11         46.    Lizzo, without Plaintiff’s consent, publicly disclosed Plaintiff’s image,
  12 along with false statements accusing Plaintiff of being a thief, to her roughly one

  13 million Twitter followers.

  14         47.    Lizzo published these statements with knowledge that they were false
  15 or with reckless disregard for their falsity.

  16         48.    Indeed, Lizzo lacked reasonable grounds for any belief in the truth of
  17 her statements and acted negligently in failing to determine the true facts because

  18 Lizzo tweeted the false statement of or concerning Plaintiff prior to or without first

  19 contacting Postmates in order to inquire as to the status of her delivery.

  20         49.    Lizzo acted with actual malice and reckless disregard for the truth when
  21 she tweeted the false statements of or concerning Plaintiff because Plaintiff made

  22 multiple, albeit unsuccessful, phone calls to the phone number associated with

  23 Lizzo’s Postmates order.      Moreover, Lizzo received a notification of Plaintiff’s
  24 arrival in her Postmates app and a push notification was sent to Lizzo’s mobile

  25 device.

  26         50.    By publishing the false statements, Lizzo unreasonable, substantially
  27 and seriously interfered with Plaintiff’s right to privacy, as such statements placed

  28 Plaintiff in a false light.

                                                 10
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 12 of 13 Page ID #:12




   1        51.    The false light in which Plaintiff was painted is highly offensive and
   2 objectional to both Plaintiff and to a reasonable person of ordinary sensibilities.

   3        52.    As a direct result of Lizzo’s actions, Plaintiff has suffered and
   4 continues to suffer substantial damage and loss, including, but not limited to, the

   5 loss future earnings, pain and suffering, emotional distress and trauma, fear of

   6 physical safety, insult, anguish, stress and anxiety, public ridicule, humiliation,

   7 indignity, damage and injury to her personal and professional reputation, and other

   8 incidental and consequential damages and expenses.

   9        53.    As a result of Lizzo’s conduct, Plaintiff is entitled to compensatory
  10 damages, punitive damages, pre- and post-judgment interest, attorneys’ fees and

  11 costs, and such other legal and equitable relief as this Court deems just and proper.

  12                                   PRAYER FOR RELIEF
  13        WHEREFORE, Plaintiff respectfully requests that this Court grant the
  14 following relief: compensatory damages, punitive damages, pre- and post-judgment

  15 interest, attorneys’ fees and costs, and such other legal and equitable relief as this

  16 Court deems just and proper.

  17                                       JURY DEMAND
  18        Plaintiff hereby demands a trial by jury on all of the triable issues of fact and
  19 damages stated herein.

  20 Dated: November 15, 2019                Respectfully submitted,
  21
                                             GLANCY PRONGAY & MURRAY LLP
  22

  23
                                             By: s/ Robert V. Prongay
                                             Robert V. Prongay
  24                                         Natalie S. Pang
  25                                         1925 Century Park East, Suite 2100
                                             Los Angeles, California 90067
  26                                         Telephone: (310) 201-9150
  27                                         Email: info@glancylaw.com

  28

                                                11
Case 2:19-cv-09808-PSG-SK Document 1 Filed 11/15/19 Page 13 of 13 Page ID #:13




   1
                                        Michael A. Rose
                                        (MR@hachroselaw.com)
   2                                    Kathryn A. Hettler
   3
                                        (KH@hrsclaw.com)
                                        HACH ROSE SCHIRRIPA &
   4                                    CHEVERIE LLP
   5                                    112 Madison Avenue, 10th Floor
                                        New York, New York 10016
   6                                    Telephone: (212) 213-8311
   7
                                        Larry Nussbaum
   8                                    (larry@nlginjury.com)
   9                                    NUSSBAUM LAW GROUP P.C.
                                        76 Canal Street, 4th Floor
  10                                    Boston, Massachusetts 02114
  11                                    Telephone: (857) 245-9853

  12                                    Counsel for Plaintiff
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                           12
